The defendant was convicted of the offense of "using abusive, insulting, or obscene language in the presence or hearing of a woman, contrary to law," and appeals. No written charges were requested by the appellant (defendant) and the record recites his approval of the oral charge of the trial court, without exception. Few exceptions were reserved on the admission or rejection of testimony, and these were on account of rulings involving only elementary principles of law. The facts were exceedingly simple, and no error prejudicial to defendant anywhere appears. The judgment will be affirmed.
Affirmed.